Citation Nr: 0004651	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  97-30 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for post operative 
residuals of a right knee disorder currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had verified active military service from March 
to May 1984.  She had additional periods of active duty, 
active duty for training and inactive duty training which 
have not been verified including service during the Persian 
Gulf War.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran's claim for service connection for chondromalacia 
of the left knee was denied by the RO in a rating decision 
dated in December 1984.  In a letter dated in May 1993 the 
veteran claimed service connection for a left knee disorder 
as secondary to her service connected right knee disorder, 
extreme fatigue, severe migraine headaches, recurrent injury 
to the lower back and stomach upset.  In a rating action in 
September 1995 the RO denied service connection for a low 
back injury, migraine headaches due to undiagnosed illness, 
fatigue due to undiagnosed illness, fainting due to 
undiagnosed illness and stomach upset due to undiagnosed 
illness.  In a letter received in October 1995 the veteran 
asked that her claim be reopened and, in addition to the 
service connection issues denied in the September 1995 rating 
decision, indicated that she had first degree heart block, 
hypertension and a lung disorder for which service connection 
should be granted.  In a rating action in March 1996 the RO 
held that new and material evidence had not been submitted to 
reopen a claim for service connection for a low back 
condition, migraine headaches, fatigue, fainting and a 
stomach condition.  The RO also denied service connection for 
hypertension and/or heart block as not incurred in or caused 
by service and found a claim for service connection for a 
lung condition not well grounded.  

In a statement dated in December 1996 the veteran added the 
additional claim of service connection for difficulty 
sleeping and depression.  Entitlement to service connection 
for a benign brain tumor (rated as 60 percent disabling) and 
for chronic gastritis (rated as zero percent disabling) was 
granted in a rating action in August 1997.  In that same 
rating action service connection for conjunctivitis was 
denied.  

In a statement received in January 1998 the veteran disagreed 
with the ratings assigned for a benign brain tumor and 
chronic gastritis and with the denial of service connection 
for conjunctivitis.  A statement of the case with regard to 
those issues was issued in April 1999 and the veteran did not 
file a substantive appeal.  Entitlement to service connection 
for a left knee disorder was denied by the RO in a rating 
action in December 1984 and the veteran was notified of that 
action.  She did not file a timely notice of disagreement 
with that action.  She has recently raised that issue again, 
but the RO has not addressed it.  That issue is referred to 
the RO for appropriate action.

Entitlement to service connection for a low back disorder was 
first denied by the RO in a rating action in September 1995.  
A letter received for the veteran in October 1995 appears to 
be a notice of disagreement with that action, but the RO has 
not issued a statement of the case with regard to that issue.  
Likewise, service connection for hypertension/heart disease 
was denied by the RO in March 1996 and a December 1996 
statement from the veteran appears to be a notice of 
disagreement with that action.  The RO has not issued a 
statement of the case with regard to that issue.  Those 
issues are referred to the RO for issuance of a statement of 
the case.


FINDING OF FACT

The veteran has post operative residuals of a right knee 
disorder manifested by pain and swelling and the knee 
frequently giving way, increased pain on weight bearing and 
limitation of motion of the knee.



CONCLUSION OF LAW

The schedular criteria for a 20 percent rating, but no more, 
for post operative residuals of a right knee disorder are 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a Code 
5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records reveal that in April 1984 the veteran 
complained of pain in the front of the right knee at the 
extensor tendon above the tibial tubercle.  She reported a 
history of swelling of the knee during basic training.  The 
assessment was chondromalacia of the right knee.

On VA examination in August 1984 the veteran complained of 
pain in the right knee on deep knee bending and running.  She 
stated that when she had the pain her knee tended to give way 
and she would almost fall.  She also complained of grinding 
of the knee which was painful.  Examination revealed marked 
tenderness on pressure of the patella on the femur.  There 
was definite grinding with movement of the patella on the 
femur and there was mild grinding with flexion and extension 
of the knee.  There was no limitation of motion of the knee 
and no instability.  Diagnoses included chondromalacia, right 
knee, moderately symptomatic.  

In a rating action in December 1984 service connection for 
chondromalacia of the right knee was granted and a 10 percent 
rating was assigned.

The veteran was hospitalized at a VA facility in April and 
May 1985.  She complained of daily swelling and popping and 
anterior knee pain without giving away or locking.  The pain 
was aggravated by prolonged flexion of the knee.  A 12 month 
trial of non-steroidal anti-inflammatories had not succeeded.  
It was reported that an arthrogram revealed a plica and a 
small Baker's cyst.  A diagnostic arthroscopy and 
arthroscopic excision of a right medial patellofemoral plica 
was done.  A 100 percent rating was assigned based on surgery 
and post-surgical convalescence.  Following that rating the 
10 percent rating was restored.  

The veteran was hospitalized at a VA facility in August 1986.  
It was reported that following her May 1985 surgery she did 
well for approximately 6 months when she tripped and hit her 
knee against a car fender.  She had pain at the inferior pole 
of the patella with effusion since that time.  She reported 
that her knee caught and locked occasionally with flexion and 
that there was no instability.  1+ effusion of the right knee 
was noted with peri and infrapatellar swelling and fullness 
in the popliteal fossa.

The veteran was hospitalized at a VA facility in January 1987 
where she underwent a diagnostic and operative arthroscopy 
with medial plica excision of the right knee.  A 100 percent 
rating was assigned based on surgery and post-surgical 
convalescence.  Following that rating the 10 percent rating 
was restored.

On VA examination in March 1988 the veteran complained of 
right knee pain with grinding and popping on walking and 
intermittent swelling.  Examination revealed that no evidence 
of atrophy of the thigh.  Range of motion of the knee was 
from 0 degrees to 120 degrees.  She reported parapatellar 
pain at the limits of flexion.  Tenderness and crepitus were 
noted.

The veteran was hospitalized at a VA facility November 1991 
where she underwent diagnostic and operative arthroscopy with 
lateral retinacular release, infra-patellar ligament 
exploration and medial meniscus tear repair.  A 100 percent 
rating was assigned based on surgery and post-surgical 
convalescence.  Following that rating the 10 percent rating 
was restored.  In June 1992 it was reported that the knee was 
doing well and there were no limitations of work or activity.

On VA examination in September 1992 the veteran complained of 
pain, swelling, locking and stiffness of the right knee.  
Examination revealed tenderness over the distal supracondylar 
region of the femur.  There was no swelling.  Range of motion 
of the right knee was from 0 degrees to 125 degrees and there 
was no lateral instability.  X-rays revealed minimal early 
spur formation involving the articular margin of the patella 
and possible osteochondritis dissecans.

The veteran was seen at a VA out-patient clinic in October 
1992.  She stated that she was usually doing reasonably well 
but had pain on driving her car.  She stated that there was 
some popping of the knee and some swelling when she was very 
active, but no locking.  Range of motion was from 0 degrees 
to 120 degrees.

The veteran was hospitalized at a VA facility January 1995 
where a diagnostic and operative arthroscopy with exploration 
of a medial wound was done.  It was reported that she had 
done quite well with her knee for approximately three years, 
then noticed increased pain in the knee with clicking, no 
swelling and a sharp pain along the medial joint line.  It 
was reported that an MRI showed degenerative changes in the 
medial compartment and fluid at the medial patellar 
retinaculum.  Examination revealed that there was no 
effusion.  Range of motion was from 0 degrees to 130 degrees, 
which was slightly less than the opposite side.  There was 
pain with hyperflexion and joint line tenderness with popping 
on motion.  A 100 percent rating was assigned based on 
surgery and post-surgical convalescence.  Following that 
rating the 10 percent rating was restored.

On VA examination in May 1995 the veteran reported that he 
knee was slightly improved since her last surgery.  She 
complained of burning and stinging and pain on prolonged 
sitting with her knee bent.  Examination revealed that the 
right knee was larger in circumference than the left.  
Crepitus was noted bilaterally.  There was tenderness over a 
2 inch medial scar on the knee and in the suprapatellar area.  
There was some fluxuation in the area of the suprapatellar 
bursa.  X-rays revealed no significant pathological findings.

In September 1995 the veteran had excision of a right medial 
knee neuroma.  Two weeks later it was reported that there was 
decreased pain and she was doing well with weight bearing.  A 
100 percent rating was assigned based on surgery and post-
surgical convalescence.  Following that rating the 10 percent 
rating was restored.

In January 1997 it was reported in a VA out-patient treatment 
note that there was 2+ effusion of the right knee.  X-rays 
revealed that the patella was somewhat high and there were 
tiny marginal osteophytes at the posterior patellar articular 
contour.  A bone scan resulted in an impression of 
tricomparmental degenerative-like changes in the right knee 
which had progressed since a previous study in September 
1991.

The veteran was seen at a VA out-patient clinic in November 
1997 complaining of increased pain in the right knee.  
Examination revealed mild effusion and medial joint line 
tenderness.  She had full range of motion of the knee.  In 
January 1998 she reported that she continued to have sharp 
shooting pain in the knee on weight bearing.  She indicated 
that the pain had increased over the previous 1 1/2 years.  

In June 1998 the veteran underwent diagnostic and operative 
arthroscopy with chondral abrasion arthroplasty.  A 100 
percent rating was assigned based on surgery and post-
surgical convalescence.  Following that rating the 10 percent 
rating was restored.

On VA examination in February 1999 the veteran complained of 
worsening knee pain such that she got no relief from Motrin.  
She stated that the pain was constant, that she had almost 
constant swelling and that her knee frequently gave way on 
her.  She stated that walking stairs was particularly 
painful.  She described the pain as present at rest and 
aggravated by any weight bearing.  Examination revealed that 
there was marked generalized swelling of the right knee.  
There were multiple well-healed scars around the patella.  
There was tenderness in the popliteal area and especially 
around the patella where effusion and edema were present.  
Motion was limited with pain beginning at 70 degrees and 
becoming more intense to maximum motion at 110 degrees.  
Extension was normal at 0 degrees.  She walked with a limp 
favoring her right knee.  The diagnosis was degenerative 
joint disease of the right knee, severe.

Residuals of an injury to a knee may be rated based on 
limitation of motion with a zero percent rating provided 
where flexion of the leg is limited to no less than 60 
degrees or extension of the leg is limited to no more than 5 
degrees.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a 
Codes 5260, 5261 (1999).  Additionally, a 10 percent rating 
is provided for other impairment of the knee with recurrent 
subluxation or lateral instability productive of slight knee 
impairment.  A 20 percent rating is provided where there is 
moderate knee impairment and a 30 percent rating is provided 
where there is severe knee impairment.  38 C.F.R. § 4.71a 
Code 5257 (1999).  A 20 percent rating is provided where 
there is dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a Codes 5258 (1999).  A 10 percent rating is 
provided following surgical removal of semilunar cartilage 
where the knee is symptomatic.  38 C.F.R. § 4.71a Codes 5259 
(1999).

The veteran's knee disability, service connected as post 
operative residuals of chondromalacia and meniscus tear of 
the right knee has been rated as other impairment of the 
knee.  The Board finds that that rating code is appropriate 
as it best describes both the anatomical and functional 
impairment caused by the veteran's knee disorder in this 
case.  38 C.F.R. § 4.20, 4.21 (1999).  The veteran has some 
limitation of flexion of the knee, but not enough to warrant 
a compensable rating under the above cited provisions of the 
rating schedule.  She is not shown to have limitation of 
extension of the knee.  She has had removal of semilunar 
cartilage which, when symptomatic, results in a 10 percent 
rating.  However, it is apparent from the evidence in this 
case that her knee disability has become worse over the 
years.  After her initial right knee difficulties in service 
in 1984 the veteran's right knee disorder became symptomatic 
from time to time, but, with appropriate treatment, including 
several arthroscopic procedures, her knee would become 
relatively symptom free for long periods of time.  More 
recently, her symptoms have become more persistent and 
resistant to treatment and pain medication.  Those symptoms 
now include constant pain and swelling and the knee 
frequently giving way, increased pain on weight bearing and 
limitation of motion of the knee.  The evidence does not 
reflect locking of the knee or lateral instability and, as 
noted above, she has no limitation of extension of the knee.  
There is limitation of flexion, but to a degree which would 
not warrant a compensable rating.  The Board recognizes that 
on the most recent VA examination the examiner diagnosed 
degenerative joint disease and characterized it as 
"severe," but the overall symptomatology of the knee 
demonstrated by the medical evidence is, nonetheless, no more 
than moderate.  Accordingly, it is the decision of the Board 
that the evidence warrants assignment of a 20 percent rating, 
but no more, for the veteran's service connected post 
operative residuals of a right knee disorder in this case.  
The Board has considered the veteran's contentions concerning 
pain, but concludes that her pain does not cause additional 
functional impairment in excess of that consistent with a 20 
percent rating.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).


ORDER

Entitlement to a 20 percent rating, but no more, for post 
operative residuals of a right knee disorder is granted 
subject to the governing regulations pertaining to the 
payment of monetary benefits.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

